
	
		II
		112th CONGRESS
		1st Session
		S. 293
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2011
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To modify the authority to use Cooperative Threat
		  Reduction funds for proliferation threat reduction projects and activities
		  outside the states of the former Soviet Union.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nunn-Lugar Global Cooperative
			 Threat Reduction Improvement Act of 2011.
		2.Modification of
			 authority to use Cooperative Threat Reduction funds outside the former Soviet
			 UnionSection 1308 of the
			 National Defense Authorization Act for Fiscal Year 2004 (22 U.S.C. 5963) is
			 amended—
			(1)in subsection
			 (a), by striking , with the concurrence of the Secretary of
			 State,; and
			(2)in subsection
			 (c)—
				(A)in paragraph (1),
			 by striking , with the concurrence of the Secretary of State;
			 and
				(B)in paragraph (2),
			 by striking and the Secretary of State.
				
